178 Ga. App. 876 (1986)
344 S.E.2d 770
WALLACE
v.
THE STATE.
72387.
Court of Appeals of Georgia.
Decided April 30, 1986.
Coleman C. Eaton, Jr., for appellant.
Robert E. Keller, District Attorney, David C. Marshall, Assistant District Attorney, for appellee.
BANKE, Chief Judge.
The defendant was convicted of selling cocaine in violation of the *877 Georgia Controlled Substances Act. On appeal, his sole contention is that the evidence was insufficient to support the jury's verdict.
The State presented evidence that two Georgia Bureau of Investigation agents, in the company of an informant, met with the appellant and discussed with him the possibility of purchasing a quantity of cocaine. There was testimony that the appellant later told the informant that his (the appellant's) brother, Michael Wallace, would deliver the cocaine the following day. The next day, Michael Wallace met with the informant and one of the two GBI agents, delivered to them approximately one ounce of cocaine and received $2,200 in return. Michael Wallace testified that the entire $2,200 was later turned over to the appellant. A laboratory analysis of the substance delivered to the informant and the GBI agent established that it contained cocaine. Held:
Having reviewed the evidence in the light most favorable to the verdict, we are satisfied that a rational trier of fact could have found the appellant guilty beyond a reasonable doubt of being a party to the crime of selling cocaine in violation of the Controlled Substances Act. See generally OCGA § 16-2-20; Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979); Murray v. State, 254 Ga. 351 (1) (329 SE2d 485) (1985).
Judgment affirmed. Birdsong, P. J., and Sognier, J., concur.